DETAILED ACTION
This office action is in response to claims filed on 11/08/2019. Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the bridge outputs “the signal” or  “one of three signals”. It is also unclear if  “the signal” comprises “one of three signal” or three signals. According to the specification [0040] Such bridge   circuit B   outputs three   signals with mutually different waveforms to the controller 123 through the fourth 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Okui et al. US 6181583 B1 (Hereinafter “Okui”).
Regarding Claim 1, Okui teaches a control apparatus comprising: 
a controller (Fig. 19, 22)  that controls a motor main body (Fig. 19, 11); 
a first transmission channel (Detailed fig. 4 below, first channel) connected to a first power- supply terminal of an alternating-current source that supplies an alternating-current voltage; 
a second transmission channel (Detailed fig. 4 below, second channel) connected to a second power- supply terminal of the alternating-current source; and 
a third transmission channel (Detailed fig. 4 below, third channel) connected to each of the first transmission channel and the second transmission channel; wherein 
the controller switches a rotational speed of the motor main body based on a voltage value of a signal input to the controller in accordance with a first connection status of the first transmission channel and the third transmission channel and a second connection status of the second transmission channel and the third transmission channel (Col. 20, line 61 – Col. 21, line 3, Therefore, in order to further supply a high voltage to improve the speed of the motor 11, it 

    PNG
    media_image1.png
    578
    592
    media_image1.png
    Greyscale

Regarding Claim 6, Okui teaches the control apparatus according to Claim 1, wherein the controller includes one signal input terminal that receives the signal (Col. 7, lines 46-49, The pulse signal controller 22 receives a zero cross detection signal from the zero cross detecting circuit 21, and then, generates and outputs a pulse signal for driving the switching elements 4a 
Regarding Claim 7, Okui teaches a motor comprising: 
a motor main body (Fig. 19, 11); and 
a control apparatus; wherein 
the control apparatus includes: 
a controller (Fig. 19, 22) that controls the motor main body; 
a first transmission channel (Detailed fig. 4 above, first channel) connected to a first power-supply terminal of an alternating-current source that supplies an alternating-current voltage; 
a second transmission channel (Detailed fig. 4 above, second channel) connected to a second power-supply terminal of the alternating-current source; and 
a third transmission channel (Detailed fig. 4 above, third channel) connected to each of the first transmission channel and the second transmission channel; and 
the controller switches a rotational speed of the motor main body based on a voltage value of a signal input to the controller in accordance with a first connection status of the first transmission channel and the third transmission channel and a second connection status of the second transmission channel and the third transmission channel (Col. 20, line 61 – Col. 21, line 3, Therefore, in order to further supply a high voltage to improve the speed of the motor 11, it needs to increase an output voltage of the power factor correction circuit 7, that is, the voltage Vdc of the smoothing capacitor 8.  After that, the voltage Vdc of the smoothing capacitor 8 is controlled by a pulse signal control by the power factor correction circuit 7 by the pulse signal controller 22 so that a voltage applied to the motor is adjusted, and thereby, an inverter PAM .
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-5 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CORTEZ M COOK/            Examiner, Art Unit 2846